DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 16/531,849 08/05/2019 PAT 10973837
16/531,849 is a CON of 15/874,604 01/18/2018 PAT 10369164
15/874,604 is a CON of 15/804,751 11/06/2017 ABN
15/804,751 is a CON of 14/195,938 03/04/2014 PAT 9808474
14/195,938 is a CON of 13/334,995 12/22/2011 PAT 8703737
13/334,995 has PRO 61/428,861 12/31/2010
	The restriction requirement mailed October 29, 2021 is withdrawn.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-11, 13-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 in view of Aggett . 
	The ‘737 patent claims a method of reducing inflammation in an infant, toddler, or child in need thereof comprising administering a composition comprising 2’-fucosyllactose in a concentration of 0.01 mg/mL to 1 mg/mL, 0.001 ug/mL to 5 ug/mL of lycopene, 0.025 mg/mL to 0.130 mg/mL of a long chain polyunsaturated fatty acid which can be arachidonic acid.  See claims 1-5.  
	The ‘737 patent does not claim that the composition contains hydrolyzed protein or from about 10 mg/L to about 200 mg/L of a monomeric monophosphate nucleotide component.
	Aggett teaches that infant formula fortified with 72 mg/L of nucleotides has a protective effect on infectious diarrhea in infants.  See page 375, right column, second to last paragraph.  Nucleotides include cytidine derived monophosphate.  See page 378, second column.
	Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate nucleotides and hydrolyzed protein into the ‘737 composition.  The skilled artisan would incorporate nucleotides to protect against infectious diarrhea.  The skilled artisan would use hydrolyzed proteins for allergy prevention.  

s 1-5, 10-11, 13-14, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,164 in view of Glas (WO 2008/056983 A1, May 15, 2008).
The ‘164 patent claims a composition and a method of treating inflammation using the composition.  The composition contains a human milk oligosaccharide which can be 2’-fucosyllactose at a concentration of 0.01 mg/mL to 5 mg/mL. See claims 1 and 25.  The composition contains a nucleotide in an amount from 10 mg/L to 200 mg/L.  See claim 5.  A carotenoid is present at 0.001 ug/mL to 5 ug/mL.  See claim 1.
	The ‘164 patent does not claim that the composition contains hydrolyzed protein.
Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the ‘164 composition because  extensively hydrolyzed milk proteins are less allergenic.  See also MPEP 2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." 

Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,164 in view of Glas (WO 2008/056983 A1, May 15, 2008) and further in view of Albrecht (US 2005/028179, September 22, 2005, cited on IDS).
The ‘164 patent claims as set forth above, but does not specify which carotenoids are included.
Albrecht teaches that carotenoids used in infant formula include lutein, lycopene, and beta-carotene.  See abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the ‘164 composition wherein the carotenoids were lutein, lycopene, and/or beta-carotene because those carotenoids are used in infant formula and the ‘164 patent is drawn to treatment of infants (see claim 26).

Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,164 in view of Glas (WO 2008/056983 A1, May 15, 2008) and further in view of Aggett (Nutrition Volume 10, Number 4, 2003, cited on IDS).
	The ‘164 patent claims as set forth above, but does not specify which nucleotides are included.
Aggett teaches that infant formula fortified with 72 mg/L of nucleotides has a protective effect on infectious diarrhea in infants.  See page 375, right column, second to last paragraph.  Nucleotides include cytidine derived monophosphate.  See page 378, second column.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the ‘164 composition wherein the nucleotide was cytidine monophosphate because Aggett teaches that cytidine monophosphate is used in infant formula and the ‘164 patent is drawn to treatment of infants (see claim 26).

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,973,837 in view of Glas (WO 2008/056983 A1, May 15, 2008).
	The ‘837 patent claims a composition and a method of reducing inflammation which contains 0.01 mg/mL to 2 mg/mL of 2’-fucosyllactose. See claims 3 and 18.  The composition contains 0.050 mg/mL to 0.250 mg/mL of ARA.  See claim 1.  The composition contains 0.001 ug/mL to 5 ug/mL of a carotenoid comprising lutein, lycopene, beta-carotene, or a combination thereof.  See claim 1.  The composition contains from 10 mg/L to 200 mg/L or 42 mg/L to 102 mg/L of a monomeric monophosphate nucleotide component.  See claims 1 and 4.  The nucleotides recited in the instant claims are also recited in claim 6 of the ‘837 patent.  See claim 5.  One of the nucleotides is a free acid and the other is a salt.  See claim 6.  The composition contains high oleic safflower oil, soybean oil, or coconut oil.  See claim 8.  The composition contains whey protein, lactose, and fructooligosaccharide.  See claim 9.  The composition contains 2’-fucosyllactose and 6’-sialyllactose in a weight ratio of from about 1:2 to about 2:1.  See claim 11.
The ‘837 patent does not claim that the composition contains hydrolyzed protein.
Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the ‘837 composition instead of whey protein because extensively hydrolyzed milk proteins are less allergenic.  

Claims 1-6, 8-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,197,875 in view of Glas (WO 2008/056983 A1, May 15, 2008).
	The ‘875 patent claims a composition which contains 0.01-5 mg/mL of 2’-fucosyllactose and 6’-sialyllactose (claim 1), 0.001 g/L to 1 g/L of DHA and ARA at a ratio of 1:4 to 1:2, 0..001 ug/mL to 5 ug/mL of a carotenoid comprising at most two of lutein, lycopene, and beta-carotene, and 10 mg/L to 200 mg/L of a monomeric monophosphate nucleotide component in which one is a free acid and the other is a salt.  See claim 1.  2’-fucosyllactose is present in a concentration of 0.01 mg/mL to 2 mg/mL (claim 2).  ARA is present in a concentration of 0.080 to 0.250 mg/mL (claim 5).  The nucleotide is present at a concentration of 42 to 012 mg/mL (claim 6).  Claim 7 recites the same nucleotides which are claimed in the current application.  The composition contains high oleic safflower oil, soybean oil, and coconut oil (claim 9) and whey protein, lactose, and fructooligosaccharide (claim 10).  
The ‘875 patent does not claim that the composition contains hydrolyzed protein.
Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the ‘875 composition instead of whey protein because extensively hydrolyzed milk proteins are less allergenic.  

s 1-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/228,342 in view of Glas (WO 2008/056983 A1, May 15, 2008).
The reference application claims a pediatric formula comprising 0.01 mg/mL to 2 mg/mL 2’fucosyllactose (claim 3).  The composition contains a monomeric monophosphate nucleotide component in a concentration of 42-109 mg/L (claim 5), and the nucleotides are the same ones which are recited in the current claims (claim 6).  At least one is a free acid and the other is a salt (claim 7).  The composition contains 0.001 ug/mL to 5 ug/mL of a carotenoid comprising lutein, lycopene, beta-carotene, or a combination thereof (claim 1).  The composition contains high oleic safflower oil, soybean oil, and coconut oil (claim 9) and whey protein, lactose, and fructooligosaccharide (claim 10).  The composition contains ARA in a concentration of 0.080 mg/mL to 0.250 mg/mL (claim 14).  A method of reducing inflammation using the composition is also claimed (claim 20).
The reference application does not claim that the composition contains hydrolyzed protein.
Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the reference composition instead of whey protein because extensively hydrolyzed milk proteins are less allergenic.  
This is a provisional nonstatutory double patenting rejection.

s 1-5, 9-11, 13-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-9, 11-16, 18-24, and 26-30 of copending Application No. 15/892,234 in view of Glas (WO 2008/056983 A1, May 15, 2008).
The reference application claims a pediatric formula comprising 0.01 mg/mL to 2 mg/mL 2’fucosyllactose (claim 8).  The composition contains a monomeric monophosphate nucleotide component in a concentration of 72-102mg/L (claim 5), and the nucleotides are the same ones which are recited in the current claims (claim 6).  The composition contains 0.001 ug/mL to 5 ug/mL of a carotenoid comprising at most two of lutein, lycopene, beta-carotene, or a combination thereof (claim 1).  The composition contains high oleic safflower oil, soybean oil, and coconut oil (claim 21) and whey protein, lactose, and fructooligosaccharide (claims 1 and 3).  The composition contains ARA in a concentration of 0.100 mg/mL to 0.425 mg/mL (claim 14).  A method of reducing inflammation using the composition is also claimed (claim 20).
The reference application does not claim that the composition contains hydrolyzed protein.
Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the reference composition instead of whey protein because extensively hydrolyzed milk proteins are less allergenic.  See also MPEP 2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  "[A] prior art reference that discloses a prima facie case of obviousness." 
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-11, 13-16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, 11-15, 18-30 of copending Application No. 15/893,112 in view of Glas (WO 2008/056983 A1, May 15, 2008).
The reference application claims a pediatric formula comprising 0.01 mg/mL to 2 mg/mL 2’fucosyllactose (claim 2).  The composition contains a monomeric monophosphate nucleotide component in a concentration of 42-102mg/L (claim 18), and the nucleotides are the same ones which are recited in the current claims (claim 19).  The composition contains 0.001 ug/mL to 5 ug/mL of a carotenoid comprising lutein, lycopene, beta-carotene, or a combination thereof (claim 1).  The composition contains high oleic safflower oil, soybean oil, and coconut oil (claim 7) and whey protein, lactose, and fructooligosaccharide (claim 20).  The composition contains ARA in a concentration of 0.100 mg/mL to 0.425 mg/mL (claim 1).  A method of reducing inflammation using the composition is also claimed (claims 23-30).
The reference application does not claim that the composition contains hydrolyzed protein.
Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the reference composition instead prima facie case of obviousness exists.”  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." 
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 10-11, 13-14, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 15-18, 21-24, and 28-30 of copending Application No. 15/818,374 in view of Glas (WO 2008/056983 A1, May 15, 2008).
The reference application claims a pediatric formula comprising 0.01 mg/mL to 2 mg/mL 2’fucosyllactose (claim 9).  The composition contains a monomeric monophosphate nucleotide component in a concentration of 42-200 mg/L (claim 1).  The composition contains 0.001 ug/mL to 5 ug/mL of a carotenoid comprising lutein, lycopene, beta-carotene, or a combination thereof (claim 1).  The composition contains high oleic safflower oil, soybean oil, and coconut oil (claim 7) and whey protein, lactose, and fructooligosaccharide (claim 20).  The composition contains ARA in a concentration of 0.08 mg/mL to 0.25 mg/mL (claim 4).  A method of reducing inflammation using the composition is also claimed (claims 22-24 and 28-30).
The reference application does not claim that the composition contains hydrolyzed protein.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the reference composition instead of whey protein because extensively hydrolyzed milk proteins are less allergenic.  See also MPEP 2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." 
This is a provisional nonstatutory double patenting rejection.

Claims 5 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 15-18, 21-24, and 28-30 of copending Application No. 15/818,374 in view of Glas (WO 2008/056983 A1, May 15, 2008) and further in view of Aggett (Nutrition Volume 10, Number 4, 2003, cited on IDS)
	The ‘374 application claims as set forth above, but does not specify which nucleotides are included.
Aggett teaches that infant formula fortified with 72 mg/L of nucleotides has a protective effect on infectious diarrhea in infants.  See page 375, right column, second to last paragraph.  Nucleotides include cytidine derived monophosphate.  See page 378, second column.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the ‘374 composition wherein the nucleotide was cytidine 

Claims 1-4, 7, 10-11, 14, 16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13, 16, 22-27, and 29-30 of copending Application No. 15/844,294 in view of Glas (WO 2008/056983 A1, May 15, 2008).
The reference application claims a pediatric formula comprising 0.001 mg/mL to 1 mg/mL 2’fucosyllactose (claim 8).  The composition contains a monomeric monophosphate nucleotide component in a concentration of 72-200 mg/L (claim 1).  The composition contains 0.001 ug/mL to 5 ug/mL of a carotenoid comprising lutein, lycopene, beta-carotene, or a combination thereof (claims 1 and 22).  The composition contains ARA in a concentration of 0.070 mg/mL to 0.250 mg/mL (claim 23).  A method of reducing inflammation using the composition is also claimed (claims 22-24 and 28-30).
The reference application does not claim that the composition contains hydrolyzed protein.
Glas teaches that extensively hydrolyzed milk protein products such as casein are useful in infant formulas because they are less allergenic.  See page 2, last paragraph.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate extensively hydrolyzed protein into the reference composition instead of whey protein because extensively hydrolyzed milk proteins are less allergenic.  See also MPEP 2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  "[A] prior art reference that discloses a prima facie case of obviousness." 
This is a provisional nonstatutory double patenting rejection.

Claims 5 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13, 16, 22-27, and 29-30 of copending Application No. 15/844,294 in view of Glas (WO 2008/056983 A1, May 15, 2008) and further in view of Aggett (Nutrition Volume 10, Number 4, 2003, cited on IDS).
	The ‘294 application claims as set forth above, but does not specify which nucleotides are included.
Aggett teaches that infant formula fortified with 72 mg/L of nucleotides has a protective effect on infectious diarrhea in infants.  See page 375, right column, second to last paragraph.  Nucleotides include cytidine derived monophosphate.  See page 378, second column.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the ‘294 composition wherein the nucleotide was cytidine monophosphate because Aggett teaches that cytidine monophosphate is used in infant formula and the ‘294 application is drawn to treatment of an infant (claim 22).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAYLA D BERRY/Primary Examiner, Art Unit 1623